Case 1:18-cV-05737-NG-CLP Document 1 Filed 10/15/18 Page 1 of 7 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
________________________________________________________ X
U.S.W.U. LOCAL 74 WELFARE FUND,

and U.S.W.U. LOCAL 74 SUPPLEMENTAL
BENEFITS FUND, by their Trustees

SAL ALLADEEN and DANIEL C. AUSTIN,

18 Civ.
Plaintiffs,
-against- COMPLAINT
GATEWAY SECURITY, INC.,
d/b/ a GATEWAY GROUP ONE,
Defendant.

_______________________________________________________ X

Plaintiffs, U.S.W.U. LOCAL 74 WELFARE FUND, and U.S.W.U. LOCAL 74
SUPPLEMENTAL BENEFITS FUND, by their Trustees, SAL ALLADEEN and DANIEL
C. AUSTIN, by their attorneys, O’DWYER & BERNSTIEN, LLP, complaining of defendant
GATEWAY SECURITY, INC., d/b/a GATEWAY GROUP ONE, allege the following:

NATURE OF ACTION

 

l. This is an action arising under the Employee Retirement Income
Security Act of l974 (“ERISA”); 29 U.S.C. §lOOl, et seq., and the Labor Management
Relations Act of 1974 (“Ll\/IRA”), 29 U.S.C. §152 et seq., to compel Defendant to make
benefit fund contributions on behalf of its employees in accordance With the applicable laW,
trust agreements, and the collective bargaining agreement
JURISDICTION
2. Jurisdiction over this cause of action is conferred upon this Court by Sections

502(3)(3), 502(@), and soz(n nf ERISA, 29 U.s.C. sections 1132 (a)(3), (e), and (o.

Case 1:18-cV-05737-NG-CLP Document 1 Filed 10/15/18 Page 2 of 7 Page|D #: 2

M

3. Venue is proper in this district pursuant to ERISA Section 502(e)(l), 29
U.S.C. §1132(e)(l), in that the plaintiff employee benefit plans are administered in this
District.

PARTIES

4. At all times relevant herein, the U.S.W.U. LOCAL 74 WELFARE FUND
(hereinafter “the WELFARE FUND”), Was a jointly trusteed employee benefit plan Within
the meaning of Sections (3)(1), (2), and (3) of ERISA and §502(d)(l) of ERISA, 29 U.S.C.
Sections 1002(1), (2), (3) and ll32(d)(l). Sal Alladeen and Daniel C. Austin are Trustees of
the WELFARE FUND and appear in their representative capacities

5. At all times relevant herein, the WELFARE FUND had its principal place of
business at 36-36 33rd Street, Long Island City, NeW Yorl< lllO6.

6. At all times relevant herein, the U.S.W.U. LOCAL 74 SUPPLEMENTAL
BENEFITS FUND (hereinafter “the SUPPLEMENTAL BENEFITS FUND”), Was a jointly
trusteed employee benefit plan Within the meaning of Sections (3)(1), (2), and (3) of ERISA
and §502(d)(l) of ERISA, 29 U.S.C. Sections 1002(1), (2), (3) and ll32(d)(l). Sal Alladeen
and Daniel C. Austin are Trustees of the SUPPLEMENTAL BENEFITS FUND and appear
in their representative capacities

7. At all times relevant herein, the SUPPLEMENTAL BENEFITS FUND had its

principal place of business at 36-36 33rd Street, Long Island City, New York l l 106.

Case 1:18-cV-05737-NG-CLP Document 1 Filed 10/15/18 Page 3 of 7 Page|D #: 3

8. Upon information and belief, defendant GATEWAY SECURITY, INC., d/b/a
GATEWAY GROUP ONE (hereafter “GATEWAY”) Was a NeW Jersey corporation With
offices located at 604-608 Market Street, NeWark, NeW Jersey 07105.

9. At all relevant times herein, GATEWAY Was an employer in an industry
affecting commerce Within the meaning of ERISA Sections (3)(5), (l l), and (12), 29 U.S.C.
§§1002 (5), (ll), and (12).

lO. At all relevant times herein, there Were in force and effect collective
bargaining agreements, including extensions thereof, by and between GATEWAY and Local
74, United Service Workers Union, International Union of Journeymen and Allied Trades
(“Local 74”).

ll. At all relevant times herein, said collective bargaining agreements and
extensions thereof established terms and conditions of employment of Local 74 bargaining
unit Workers, including that GATEWAY Was required to make contributions to the
WELFARE FUND and SUPPLEMENTAL BENEFITS FUND for employees in various
bargaining units, including but not limited to taxi dispatchers and customer care
representatives at various airports, including but not limited to JFK, LaGuardia, Stewart, Las
Vegas, Houston, and Panama City.

12. At all relevant times herein, there vvere in force and effect a Declaration of
Trust of the WELFARE FUND and a Delinquent Contribution Collection Policy, among
other documents, With Which Defendant Was required to comply.

l3. At all relevant times herein there Were in force and effect Trustee resolutions
of the WELFARE FUND With Which Defendant Was required to comply by virtue of the

Declaration of Trust of the WELFARE FUND, among other documents and applicable lavv.
3

Case 1:18-cV-05737-NG-CLP Document 1 Filed 10/15/18 Page 4 of 7 Page|D #: 4

14. At all relevant times herein, there Were in force and effect a Declaration of
Trust of the SUPPLEMENTAL BENEFITS FUND and a Delinquent Contribution
Collection Policy, among other documents, With Which Defendant Was required to comply.

15. At all relevant times herein, there Were in force and effect Trustee resolutions
of the SUPPLEMENTAL BENEFITS FUND With Which Defendant Was required to comply
by virtue of the Declaration of Trust of the SUPPLEMENTAL BENEFITS FUND, among
other documents and applicable lavv.

COUNT l

l6. Plaintiffs repeat the allegations of the preceding paragraphs of the complaint
as if set forth in full hereat.

17. Despite due demand therefor, GATEWAY has failed and/or refused to make
all required contributions to the WELFARE FUND for covered employed at JFK Airport for
the months of l\/[ay through August, 2018 in the principal sum of $6,240, subject to increase
as a result of additional delinquencies over the course of these proceedings

18. Despite due demand therefor, GATEWAY has failed and/or refused to make
all required contributions to the WELFARE FUND for covered employed at LaGuardia
Airport for the months of May through August, 2018 in the principal sum of $1,920, Subject
to increase as a result of additional delinquencies over the course of these proceedings

19. Despite due demand therefor, GATEWAY has failed and/or refused to make
all required contributions to the WELFARE FUND for covered employed at Houston Airport
for the months of May through October, 2018 in the principal sum of $7,070, subject to

increase as a result of additional delinquencies over the course of these proceedings

Case 1:18-cV-05737-NG-CLP Document 1 Filed 10/15/18 Page 5 of 7 Page|D #: 5

20. Despite due demand therefor, GATEWAY has failed and/or refused to make
all required contributions to the WELFARE FUND for covered employed at Las Vegas
Airport for the months of May through October, 2018 in the principal sum of $83,830,
subject to increase as a result of additional delinquencies over the course of these
proceedings

21. Despite due demand therefor, GATEWAY has failed and/or refused to make
all required contributions to the WELFARE FUND for covered employed at Charlotte, North
Carolina Airport for the months of January through October, 2018 in the principal sum of
$65,050, subject to increase as a result of additional delinquencies over the course of these
proceedings

22. GATEWAY‘s failure and/or refusal to make such required contributions to the
WELFARE FUND is a violation of the collective bargaining agreement, the Agreement of
Declaration of Trust, and of ERISA Section 515, 29 U.S.C. §1145.

23. Despite due demand therefor, GATEWAY has failed and/or refused to make
all required contributions to the SUPPLEMENTAL BENEFITS FUND for covered
employees at various locations and for various months, including but not limited to January
2017 through and including the date hereof, in the principal sum of $1,000, , subject to
increase as a result of additional delinquencies over the course of these proceedings

24. GATEWAY’s failure and/or refusal to make such required contributions to the
SUPPLEMENTAL BENEFITS FUND is a violation of the collective bargaining agreement,

the Agreement and Declaration of Trust, and of ERISA Section 515, 29 U.S.C. §1145.

Case 1:18-cV-05737-NG-CLP Document 1 Filed 10/15/18 Page 6 of 7 Page|D #: 6

25. Upon information and belief, unless ordered by this Court, Defendant will
continue to fail and refuse to remit proper and full monthly contributions, such that the
principal sums due and owing will increase monthly.

26. Plaintiffs are without an adequate remedy at law and will suffer immediate,
continuing, and irreparable injury unless Defendant is ordered to specifically perform all of
its required obligations and is restrained from continuing to refuse to so perform.

WHEREFORE, Plaintiffs demand judgment against GATEWAY as follows:

(a) Awarding judgment in the principal amount of contributions due and owing to
the WELFARE FUND, in the sum of $lO4,110, exclusive of interest;

(b) Awarding judgment in the principal amount of contributions due and owing to
the SUPPLEMENTAL BENEFITS FUND, in the sum of $l,000, exclusive of interest;

(c) Granting Plaintiffs reasonable attorneys’ fees, costs and expenses of this
action, interest on principal from date due until paid at the rate of 10% per annum, and
liquidated damages of 20% of the principal sum due;

(d) Ordering Defendant to make timely contributions in the future;

(e) Requiring Defendant to post collateral to secure compliance with its

contribution requirements; and

Case 1:18-cV-05737-NG-CLP Document 1 Filed 10/15/18 Page 7 of 7 Page|D #: 7

(f) Such other and different relief as this Court deems just and proper.

Dated: New York, New York

October 15, 2018

By:

Yours, etc.,

    
  

O’DWYER & BE STIEN, LLP

 

j \-._--' j
GAR SHNERMKN Gs9287)

ZAC.I - Y HARKIN (ZH0620)

Attorneys for Plaintiffs

52 Duane Street, 5"‘ Floor

New York, New York 10007

(212) 571-7100

